Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 1 of 6 PageID 12861




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


    SIEMENS ENERGY, INC., a Delaware                )
    corporation                                     )
                                                    )
                          Plaintiff,                )
                                                    )
    v.                                              )        Case No. 6:17-cv-171-Orl-40LRH
                                                    )
    MIDAMERICA C2L INCORPORATED, a                  )
    Nevada corporation,                             )
                                                    )
                          Defendant.                )
                                                    )
                                                    )
                                                    )

              PLAINTIFF SIEMENS ENERGY, INC.’S MOTION REGARDING
                           REQUESTS FOR ADMISSIONS

           Plaintiff Siemens Energy, Inc. (“Siemens”) hereby moves for an Order withdrawing

    Siemens’ admitted Exhibit 163 (PTX163), which is MidAmerica C2L, Incorporated’s (“C2L”)

    Objections and Answers to Siemens’ First Set Of Requests For Admissions (“RFAs”). Instead,

    Siemens proposes that certain of the Admissions contained within Exhibit 163 be published to

    the jury using the parties’ re-positioned posture in the case. Specifically, these RFAs were

    served and responded to prior to the Court’s Order re-positioning the parties [ECF No. 242]—

    and as such, throughout the RFAs, C2L (and Secure) is referred to as “Plaintiffs” and Siemens

    is referred to as “Defendant.” In addition, although several of the admissions are directed to

    the issues in the case, some of them are no longer relevant given the Court’s ruling on motions

    in limine [ECF No. 237]. None of the Admissions have been published to the jury at this

    juncture. Thus, Siemens proposes that for clarity and to avoid confusion, the Court withdraw

    Siemens Exhibit 163 (PTX163) from evidence, and in lieu of the exhibit, instead permit



                                                 -1-
Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 2 of 6 PageID 12862




    Siemens to submit the following Admissions (attached hereto as Exhibit A)—which are all

    contained in PTX163 and modified only to remove the confusing language concerning their

    posture in the case—as a revised Siemens Exhibit 163 (PTX163).



    Dated: March 3, 2020
                                          Respectfully submitted,



                                   By:    /s/ Jonah D. Mitchell
                                          Robert W. Thielhelm, Jr.
                                          Florida Bar No. 889679
                                          Baker & Hostetler LLP
                                          SunTrust Center, Suite 2300
                                          200 South Orange Avenue
                                          Orlando, FL 32801-3432
                                          Telephone: 407.649.4000
                                          Facsimile: 407.841.0168
                                          Email: rthielhelm@bakerlaw.com

                                          Scott D. Baker (admitted pro hac vice)
                                          Jonah Mitchell (admitted pro hac vice)
                                          Adaline J. Hilgard (admitted pro hac vice)
                                          Christopher J. Pulido (admitted pro hac vice)
                                          Reed Smith LLP
                                          101 Second Street, Suite 1800
                                          San Francisco, CA 94105-3659
                                          Telephone: 415.543.8700
                                          Facsimile: 415.391.8269
                                          Email: sbaker@reedsmith.com
                                          Email: jmitchell@reedsmith.com
                                          Email: ahilgard@reedsmith.com
                                          Email: cpulido@reedsmith.com

                                          Counsel for Siemens Energy, Inc.




                                                -2-
Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 3 of 6 PageID 12863




                        Exhibit A




                                        -3-
Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 4 of 6 PageID 12864




           C2L admits that:

           1.      Siemens’ predecessor and Secure’s subsidiary entered into an Equipment Supply

    Agreement in December 2007. (RFA #6)

           2.      Siemens’ predecessor and Secure’s subsidiary entered into a Project License

    Agreement in December 2007. (RFA #7)

           3.      Secure’s subsidiary did not pay Siemens the fees required under the December

    2007 Project License Agreement. (RFA #8)

           4.      Secure did not have the necessary funding for any iteration of their project before

    March 2010. (RFA #9)

           5.      Prior to March 2010, Secure asked Siemens to extend the payment deadlines

    specified in the December 2007 Project License Agreement. (RFA #10)

           6.      Prior to March 2010, Secure asked Siemens to extend the deadline for the

    expiration of equipment warranties and performance guarantees specified in the December 2007

    Equipment Supply Agreement. (RFA #11)

           7.      Siemens agreed to Secure’s requests to extend payment dates, equipment

    warranties, and performance guarantees on the terms specified in a March 2010 License and

    Service Agreement. (RFA #12)

           8.      Siemens and Secure agreed to a Completion Agreement in March 2010. (RFA

    #13)

           9.      Prior to July 2012, Secure/C2L asked Siemens to extend the payment deadlines

    specified in the March 2010 License and Service Agreement. (RFA #17)

           10.     Prior to July 2012, Secure/C2L asked Siemens to extend the deadline for

    performance guarantees specified in the March 2010 License and Service Agreement. (RFA




                                                    -4-
Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 5 of 6 PageID 12865




    #18)

           11.     Siemens agreed to Secure/C2L’s requests to extend payment dates and

    performance guarantees on the terms specified in a July 2012 License and Service Agreement.

    (RFA #19)

           12.     Secure/C2L did not have the funding for any iteration of their project prior to July

    2012. (RFA #20)

           13.     Secure/C2L have never had the funding necessary for any iteration of their

    project. (RFA #22)

           14.     Secure/C2L took steps to sell the Siemens gasification equipment in 2013, 2014,

    and 2015. (RFA #23)




                                                    -5-
Case 6:17-cv-00171-PGB-LRH Document 267 Filed 03/03/20 Page 6 of 6 PageID 12866




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 3, 2020, a true and correct copy of the foregoing
    was submitted to the Clerk of Court using the CM/ECF system, which will send a notice of
    electronic filing to the following listed counsel:

    Robert L. Devereux
    Jeffrey R. Schmitt
    Danna McKitrick, P.C.
    7701 Forsyth Blvd., Suite 800
    St Louis, MO 63105
    Telephone: (314) 726-1000
    Fax: (314) 725-6592
    Email: rdevereux@dmfirm.com
    Email: jschmitt@dmfirm.com

    Walter A. Ketcham , Jr.
    Grower, Ketcham, Eide, Telan & Meltz, PA
    901 N Lake Destiny Rd., Suite 450
    PO Box 538065
    Orlando, FL 32853-8065
    Telephone: (407) 423-9545
    Fax: (407) 425-7104
    Email: enotice@growerketcham.com



           DATED: March 3, 2020.


                                                  /s/ Jonah D. Mitchell
                                                  Jonah D. Mitchell




                                               -6-
